Appellant was charged in the County Court of Montague County with the offense of selling intoxicating liquors in violation of the local option law, and on trial was on the 17th day of June, 1907, convicted and his punishment assessed at a fine of $50 and thirty days confinement in the county jail.
Practically all the questions raised on the trial have been during the present term of the court, decided adversely to appellant. Among *Page 300 
other assignments, it is contended by appellant that the court erred in permitting him to be prosecuted under the local option law as voted in 1904, for the reason that the record showed that there had been a subsequent valid election in 1906, both elections resulting in favor of prohibition, and the case of Byrd v. State, 51 Tex.Crim. Rep.; 19 Texas Ct. Rep. 300, is invoked as authority to sustain this position. This case has been overruled during the present term of the court in the Dick Massie case, and need not be further considered.
Again, it is urged that the election is invalid for the reason in submitting local option to the vote of the people of Montague County it was indispensable that the order should submit the question as to "whether or not" the sale of intoxicating liquors should be prohibited, and that in the order passed authorizing such election, the said order provided that an election should be held to determine whether the sale of intoxicating liquors should be prohibited. We have had occasion to pass on this question during the present term of the court in the case of Bud Wade v. State, 53 Texas Crim. Rep. No. 4040, in which we have held adversely to the contention of appellant.
The only other questions arising in the record are those calling in question the validity of the local option election in Montague County. We have held in several cases, decided at this term, that local option was legally adopted in said county, and that the proceedings had therein were not for any reason irregular, nor the election itself invalid.
There being no error in the record, the judgment of the court below is affirmed.
Affirmed.